DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on August 15, 2022, claims 1-5 and 10 were cancelled. Claims 6-9 and 11-20 are currently pending in this application.
Allowable Subject Matter
Claims 6-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claim 6, the most relevant reference, US 2019/0025657 to Presniakov et al. (Presniakov), fails to disclose or suggest the claimed feature “wherein the plurality of liquid crystal molecules that increase in tilt with respect to said first and second surfaces with outward radial distance from said axis include at least 60% of the molecules extending over a range of at least 1 cm2 across said liquid crystal layer”.
As shown in Figs. 1, 2 and 3A-3C, Presniakov only discloses a switchable waveplate (beam control device) configured to be electrically activated and deactivated to selectively alter the polarization state of light incident thereon [0082, 0088], said switchable waveplate comprising:
     first and second surfaces 18;
     a liquid crystal layer 20 disposed between said first and second surfaces, said liquid crystal layer comprising a plurality of liquid crystal molecules that increase in tilt with respect to said first and second surfaces 18 with outward radial distance from an axis through said first and second surfaces 18 and said liquid crystal layer in a plurality of radial directions; and
a plurality of electrodes 14 and 16 to apply an electrical signal across said liquid crystal layer 20 [0089].
It is noted that the axis is between the electrodes 14A and 14B and normal to the substrates 12 as shown in Figs. 3A-3C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 17, 2022